Citation Nr: 0421535
Decision Date: 08/05/04	Archive Date: 10/04/04


DOCKET NO. 00-02 506                        DATE AUG 05 2004

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to service connection for porphyria cutanea tarda (PCT) with sensitivity to light, numbness and tingling in extremities, and porphyrinopathy, claimed as a result of exposure to Agent Orange.

2. Entitlement to chloracne rash in groin, claimed as a result of exposure to Agent Orange.

ATTORNEY FOR THE BOARD

W. Sampson, Counsel

INTRODUCTION

The veteran had active duty from April 1971 to November 1978.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for porphyria cutanea tarda and chloracne, both claimed as a result of exposure to Agent Orange.

The issue of entitlement to service connection for porphyria cutanea tarda (PCT) with sensitivity to light, numbness and tingling in extremities, and porphyrinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In October 2002, the Board undertook additional development on the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2). In May 2003, the United States Court of Appeals for the Federal Circuit (CAFC) held that the regulations giving the Board the authority to develop evidence were invalid because, in part, C.F.R. § 19.9(a)(2), in conjunction with 38 C.F.R. § 20.1304, allowed the Board to consider additional evidence without having to remand the case to the RO for initial consideration and without having to obtain the appellant's waiver. This was contrary to the requirement of38 U.S.C.A. § 7104(a) which provides that all questions subject to a decision by the Secretary of V A shall be subject to one review on appeal by the Secretary. Disabled American Veterans v. Secretary a/Veterans Affairs, 327 F.3d 1229 (Fed. Cir. 2003). This case was remanded back to the RO in November 2003 for readjudication. The requested actions were completed to the extent possible, and the case is again before the Board.

FINDINGS OF FACT

1. The RO has satisfied its duty to notify and assist the veteran, and has obtained all relevant evidence necessary for the equitable disposition of the veteran's appeal.

2. Chloracne is not shown by the competent medical evidence.

- 2 



CONCLUSION OF LAW

Chloracne rash in groin was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred as a result of exposure to Agent Orange during service. 38 U.S.C.A. §§ 101(16), 1110, 1116, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of2000 (VCAA) applies in this case. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). VCAA applies to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent possible. First, VA must notify the veteran of evidence and information necessary to substantiate his claims. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003). The veteran was notified of the information and evidence necessary to substantiate his claims for service connection secondary to Agent Orange exposure in the February 1999 rating decision, the January 2000 statement of the case (SOC), and the June 2002 and February 2004 supplemental statements of the case (SSOC).

Second, VA must inform the veteran of which information and evidence he is to provide to VA and which information and evidence VA will attempt to obtain on his behalf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). In the June 2002 SSOC, VA informed the veteran of the regulations which stated that VA must make reasonable efforts to assist a veteran in obtaining all evidence necessary to substantiate a claim, such as medical records, employment records, or records from other Federal agencies. VA further informed the veteran that as long as he provided enough information about these records, VA would assist in obtaining them, but

- 3 



_noted that he had the ultimate responsibility to make sure that these records were received by VA. VA also told him that it would assist him by providing a medical examination or obtaining a medical opinion if it decided that such was necessary to make a decision on his claim.

Third, VA must request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). In this case, although the veteran was not specifically told to give VA everything he had pertaining to his claim, the Board finds that the appellant was otherwise fully notified of the need to give to VA any evidence pertaining to his claim. In numerous communications with the VA, the veteran was repeatedly put on notice as to the need for any available evidence to be received by V A and associated with the claims file, whether the evidence was in his possession, obtained by him, or obtained by VA. All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error). In this case, because each of content requirements of a VCAA notice has been fully satisfied, any error in not providing a single notice to the appellant covering all content requirements is harmless error. Any failure to adhere to the requirements of the VCAA has not resulted in any detriment to the appellant's claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, VCAA requires that VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2003). The RO has obtained the service medical records for the veteran's service and these appear to be complete. The RO has all relevant current records of treatment. He was also provided the opportunity to present argument and evidence in hearings before a hearing officer at the RO and before a Veterans Law Judge, however he declined. Although the VA did not provide an examination, the Board finds that V A was not under an obligation to provide an examination, as such

- 4



is not necessary to make a decision on the claim. The record contains sufficient medical evidence for VA to make a decision in this claim. See 38 U.S.C.A. § 5103A(d). The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim. Therefore, no further assistance to the appellant with the development of evidence is required.

Recently, the United States Court of Appeals for Veteran Claims' (Court) has provided guidance on the timing and content of a VCAA notice. In Pelegrini v. , Principi, 01-944, (U.S. Vet. App. June 24,2004), the Court discussed, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the veteran filed his claims for service connection in December 1997, and an initial AOJ decision was made in February 1999. Only after this initial rating action was promulgated did VA comply with the provisions of the VCAA and provide notice to the claimant regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. However, the Court held that failure to provide notice prior to an initial AOJ adjudication may not be error if there is either (1) subsequent full VCAA compliance and readjudication by the AOJ, or (2) a finding that failure to provide pre-AOJ initial adjudication notice constitutes harmless error. See VAOPGCPREC 7-2004 (interpreting the Court's holding in Pelegrini). In this case, the veteran was provided full VCAA compliance as noted above, and his claim was readjudicated by the RO in February 2004. The Board therefore concludes that the failure to provide a pre-AOJ initial adjudication notification letter constitutes harmless error. All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553

- 5


 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The applicable requirements of the VCAA have been substantially met by the RO, and there are no areas iri which further development maybe fruitful on this issue of entitlement to service connection for chloracne. This appeal has been pending for over seven years. There would be no possible benefit to remanding the claim, or to otherwise conduct any other development. See Soyini v. Derwinski, 1 Vet. App. 540,546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabanis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Factual Background

In December 1997, the veteran filed claims for multiple disabilities, including a chloracne rash in his groin, secondary to exposure to Agent Orange in service.

The service medical records show a report of examination at entry in January 1971 in which the skin was noted as normal. In February and June 1972, the veteran was treated for complaints of acne, which were diagnosed as acne vulgaris. Treatment records are negative for any other complaint or treatment for a skin condition during service. There is no report of examination at separation.

The veteran has submitted extensive postservice records, most of which relate to the veteran's diagnosed PCT. In April 1996, the veteran was noted to have PCT lesions on his hands, bilaterally. In February 1997, examination of the veteran's skin was notable for the fresh and old scars of the lesions which were noted to be porphyric by history; however, his skin examination was noted to be entirely normal. There are no subsequent medical records identifying any skin rash, or diagnosing chloracne.

- 6 



Legal Criteria

Service connection maybe granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 101(16), 1110. In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; Chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). Presumptive service connection for these disorders as a result of herbicide exposure is warranted if the
,requirements of38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e). Chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda must become manifest to. a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent. 38 C.F .R. § 3.307(a)(6)(ii).

The governing law provides that a "veteran who, during .active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent. . .unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).

The Secretary of the Department of Veterans Affairs has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer;

- 7 



female reproductive cancers: urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm
. parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11,2001); Notice, 64 Fed. Reg. 59232 (November.
2, 1999).	.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.P.R. § 3.303(a) (2003). Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. . App. 49, 55 (1990).

Analysis

Service connected on a presumptive or direct basis is not warranted for chloracne because there is no evidence that the veteran has ever been diagnosed with chloracne. Although he was diagnosed inservice with acne vulgaris, and has had extensive medical evaluations postservice, most of which focus on his PCT, he has never been given a diagnosis of chloracne. Most importantly, the veteran received an examination of the skin in February 1997 by a physician who noted that the skin was entirely normal, and there has been no subsequent evaluation showing any skin rash or diagnosis of chloracne.

- 8 



Without evidence of a current disability, there is nothing to service connect. There is no current disability diagnosed as chloracne, claimed as a skin rash in the groin. The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see a/so Ca/uza v. Brown, 7 Vet. App. 498,505 (1995); Brammer v. Derwinski, 3 Vet. App. 223,225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). As such, regardless of whether the veteran was exposed to Agent Orange or not, service connection is not warranted. See 38 C.F.R. §§ 3.307, 3.309 (2003).

The Board has considered the veteran's statements regarding his claimed chloracne; however, while the veteran is competent to report on observable symptoms, such as the presence of a rash, this is not competent evidence to diagnose any skin rash as ,chloracne. In the regulations implementing the Veterans Claims Assistance Act of 2000 (VCAA), competent lay evidence is defined as any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R § 3.159(a)(1). Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions. 38 C.F.R § 3.159(a)(2)). See a/so Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). The diagnosis and etiology of the veteran's skin rash are beyond the range and scope of competent lay evidence contemplated by the applicable regulations, and it is not shown that the veteran possesses the requisite education, training or experience to provide competent medical evidence.

The preponderance of the evidence is against the claim for service connection for chloracne rash in the groin, and because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does

- 9 



not apply. 38 U.S.C.A. § 5_07(b) (West 2002). See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 (2003).

ORDER

Service connection for chloracne rash in the groin, secondary to Agent Orange exposure in service is denied.

REMAND

The veteran is also claiming service connection for porphyria cutanea tarda (PCT), with sensitivity to light, numbness and tingling in extremities, and porphyrinopathy, secondary to exposure to Agent Orange in service. As noted above, service connection on a presumptive basis may be had for PCT if it is manifest to a degree of 10 percent within a year of the last date on which it is shown that the veteran was exposed to Agent Orange. The veteran submitted a bill showing that he underwent a series of therapeutic phlebotomies, purportedly to treat his PCT, in October 1980 from the Hamilton Avenue Medical Group and Dr. E. Chevlen. There are no associated records on file showing treatment for PCT. In his February 2000 substantive appeal, the veteran stated that the records from Dr. Chevlen were gone, except for the records of his phlebotomies which were already on file. In January 2003, VA notified the veteran that records pertaining to therapeutic phlebotomies in 1980 through 1981 in the claims file were incomplete because there were no clinical records of treatment associated with the phlebotomies which appeared to relate to his diagnosed porphyria cutanea tarda. He was asked to provide any information about these records, and any other records dating from his release from active service in 1978, so that VA could assist in obtaining the actual records of his treatment which might include complaints, clinical results and diagnoses. The veteran. did not respond to this request. V A cannot assist the veteran further in this regard without his cooperation. "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is

- 10 


essential in obtaining the putative evidence." Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

More recent records include an April 1996 letter from P. Strong, M.D., describing in detail the history of the veteran's illness, noting that he was seen initially in July 1994 for complaints of weight loss, bleeding and abdominal pain. The veteran's family history was significant for a mother with likely porphyria cutanea tarda with associated skin lesions and psychiatric treatment. The diagnosis for the veteran was was PCT, but Dr. Strong noted that it was not completely clear about the etiology despite extensive workup and consultation.

In February 1995, the veteran was seen at the Liver Center at the University of California Medical School for a consultation. His urine values were noted to be diagnostic of porphyria cutanea tarda which it was noted the veteran "first exhibited 22 years ago and had treated with a series of phlebotomies."

The veteran obtained another opinion from a professor of hepatology at the ,University of California School of Medicine in Davis. In a February 1997 letter from Dr. N. Pimstone, M.D., he writes the following history:

The patient was well until his early twenties, shortly after he had served as an Air Force mechanic in Vietnam, when he had blistering skin lesions which were diagnosed as porphyria cutanea tarda: Thus, the diagnosis of porphyria cutanea tarda made twenty-five years ago when the patient was still in his twenties is very unusual because, by definition, porphyria cutanea tarda usually occurs at older age groups like thirty-five to fifty-five.

Dr. Pimstone then noted that the veteran's PCT had responded to phlebotomy twenty- five years ago. In considering what type of PCT the veteran had, he noted that because of the young age of onset, and because of his being in a war zone, he may have been exposed to Agent Orange at that time. A handwritten postscript

- 11 



notes that red cell activity was normal suggesting sporadic or toxic PCT, not familial.

A May 1998 letter from Dr. A. Hassan notes that based on the information about Agent Orange provided by the veteran, there appeared to be a clear connection between the veteran's Agent Orange exposure and his PCT, although the veteran's hepatitis C virus was intimately intertwined in the pathogenesis, it was clear that most of his symptomatology would have been generated from Agent Orange.

While it does not appear that there is any evidence of a diagnosis of PCT within one year of the any claimed exposure to Agent Orange to permit service connection on a presumptive basis, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation. Combee v. Brown, 34F .3d 1039 (Fed. Cir. 1994). The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case the veteran is clearly diagnosed with PCT, although there is some question about the exact type of PTC. He also has several medical opinions generally linking his diagnosis to Agent Orange exposure. He has also alleged that he participated in use of defoliants in Vietnam, and therefore was directly exposed, although as will be explained, this is not clear from the record and will require further development.

Regarding his claim of exposure, an October 1998 statement, he indicated that during his service as a fireman in the Air Force, he was shipped out of Clark Air Force Base many times to "Tak Lee" and Danang where he sprayed Agent Orange to keep the runways clear of foliage. In his February 2000 substantive appeal, he claimed that he was sent out of "Tahkli" air force base to Vietnam for 2 weeks and therefore no TDY papers were needed. In March 1999, the veteran's older sister wrote to VA that she had first hand knowledge that her brother was in fact in

- 12 



Vietnam. She indicated that in July 1973, the veteran left his car with her for storage because he was on his way to Thailand where he was to be stationed. She described being told in letters about him having to go to Vietnam and work at the airport, which involved constant spraying to keep the foliage away from the landing area.

The National Personnel Records Center (NPRC) verified the veteran's service as two periods, from April 1971 to November 1975 and from November 1975 to November 1978. A DD Form 214 for the veteran's second period of active service was received. This form includes a box to indicate service in Indochina or Korea since August 5, 1964. This box is checked "no". The record of service shows no foreign and/or sea service. The only decoration or award given was for good conduct. Service personnel records consisting of performance reports are on file and are continuous for the veteran's service, except for a six week period from February through March 1977. These reports show the veteran's duty as a fire protection specialist from entry into service until February 1975, and duty thereafter as an electronic computer system repairman and specialist. His duty assignments. were shown in his personnel records as New Hampshire, Massachusetts and Mississippi. A computer generated summary report of the veteran's entire service is also on file. This summary includes a section to list all overseas duty assignments. On the veteran's record, this section is without any entries.

In August 1998, the RO again requested from the NPRC all medical records of the veteran's service, plus his DD Form 214 and service personnel records for the first period of service. NPRC replied in November 1998 that all records had been previously furnished and there were no other service medical records on file. A DD Form 214 for the veteran's first period of active service was received. This form includes a box to indicate service in Indochina or Korea since August 5, 1964. This box is checked "yes" and also shows "90 days". The record of service shows 3 months foreign and/or sea service. The only decorations or awards given were for longevity and good conduct.

The RO contacted the NPRC again to ascertain whether the veteran had any Vietnam service. In March 2001, the NPRC indicated that there was no evidence of

- 13 



Vietnam service in the veteran's record. The Board cannot accept this as conclusive as to whether or not the veteran was in Vietnam and exposed to Agent Orange, in
. spite of substantial evidence that the veteran did not serve in Vietnam. First the
. personnel records appear to be complete and these show service only in Mississippi, New Hampshire and Massachusetts. Second, there is a location in the personnel records to summarize overseas duty, and for the veteran's record this is blank. Third; there is no record of any of the usual decorations or awards common to veteran's with Vietnam service. Fourth, the NPRC has certified that the veteran did not have Vietnam service. However, there is a discrepancy in the veteran's discharge papers. On his DD Form 214 for his first period of service from April 1971 to November 1975, the form includes a box to indicate service in Indochina or Korea since August 5, 1964. This box is checked "yes" and also shows "90 days". On his DD Form 214 for his second period of service from November 1975 to November 1978, the same box is marked "no." Additionally, a close review of the service medical records shows that the veteran received treatment in July 1973 at "Takhli R AFB, Thailand," thereby at least partially substantiating his claim, and indicating that his serVice personnel records may be inaccurate or incomplete. The Board finds that this warrants further inquiry for development of his claim of exposure to Agent Orange.

Accordingly, this case is REMANDED for the following action:

1. Contact the Department of the Air Force (or the appropriate agency) and inquire whether herbicides were in use by the military in 1973. Any response must be documents in the claims file. If defoliants were used in 1973, then develop as appropriate for the veteran's claimed exposure to include the following:

The veteran was in Takhli Air Force Base in Thailand in July 1973. His personnel records show that On that date he was with the 509th Civil Engineering Squadron out of Pease Air Force Base in New Hampshire. Contact the U.S.

- 14 



Armed Services Center for Research of Unit Records (USASCRUR) to determine if the veteran's unit participated in spraying of defoliants in Vietnam in July 1973 out of Takhli Air Force Base in Thailand.

2. After completing any other development deemed necessary, readjudicate the issue of entitlement to service connection for porphyria cutanea tarda (PCT) with sensitivity to light, numbness and tingling in extremities, and porphyrinopathy, secondary to Agent Orange exposure in service. If the benefits sought on appeal remain denied, the veteran and any representative should be provided with a supplemental statement of the case (SSOC). The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and the applicable law and regulations considered pertinent to the issue currently on appeal, since the February 2004 Statement of the Case (SOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter' or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

- 15 



2003, Pub. L. No. 108-183,  § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

- 16 




